Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

                                                              STATUS
1.    Claims 1-11 represent a different invention than claims 12 -20. The attorney after consultation with the applicant had elected group 1-11 for examination under the unity of invention, and claims 12-20 were withdrawn from consideration. The previously withdrawn claims 12 – 20, have been changed by the applicant to the status of canceled. 

	
Response to Argument
2.         Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/25/2022 has been entered.    
                Applicant's arguments filed 03/02/2022 in support of the claim amendments dated 03/02/2022 that are now entered via the RCE, have been fully considered. The arguments in support of the amendment in claim 1 and the new claim 21, are moot in light of a new reference by El-Ghoroury that changes the previous 35 USC § 102 rejection of claim 1 into a 35 USC § 103 rejection.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 – 4, 6 – 9, 11, 21 are rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090278998 A1).

              Regarding claim 1, Silverstein discloses “A projection system comprising:            {Fig 1, 6 and [0040]},

                  a projection lens having an aperture stop and a baffle; and 
    {Fig 1, projection lens 40, aperture stop 65 cited in  [0040, 45], baffle 75 cited in [0045, 55],
          As cited in [0040] [the projector 100 has three or more color channels 10, typically red (R), green (G), and blue (B).  Each color channel 10 has a light source 15r, 15g, and 15b and a corresponding spatial light modulator 20r, 20g, and 20b, respectively, ..... a lens aperture stop 65 to create image light 25   .......    each spatial light modulator 20 can provide image light 25, which can be combined onto the same optical path, generally along a local optical axis 35, using a combining element such as a dichroic combiner 30],
                [0045] [Positioning the stereo polarization modulator and baffles within the projection system can enable angularly or spatially selective blocking of this stray light.  An aperture stop can provide angular filtering, while a field stop can provide spatial filtering, and other baffles can provide a combination of spatial and angular filtering]),

            at least one array of light emitting sources configured to emit image light having a cone angle exceeding an allowable cone angle [0052] of acceptance of light of the projection lens, 
            { As cited in [0043] [Each spatial light modulator 20r, 20g, 20b can include an array of square display pixels (not shown), which can be imaged by the projection lens 40 to the display surface 50, to form an array of on-screen projected image pixels.  Each spatial light modulator 20r, 20g, 20b can create variable patterns of ON-state or OFF-state display pixels that correspond to the incoming image data thereto at a given point in time], and as cited in [0059] [Modulated image light, which includes image data imparted into the transiting light by the addressed pixels of the spatial light modulators 350, is combined to traverse a common optical path, including optical axis 335, and pass through imaging optics 400 and onto a display surface 420 (such as a projection screen)],
               [0045, 52, 55] discloses the limitation "image light having a cone angle exceeding an allowable cone angle of acceptance of light of the projection lens" and " to block a portion of the image light that exceed the allowable cone angle of acceptance of light of the projection lens" },

           wherein the projection lens is positioned {[0040, 43, 59] noted above} to receive the image light from the addressable image pixels and direct the image light toward a screen, 
                 wherein the aperture stop and the baffle are configured to block a portion of the image light that exceeds the allowable cone angle of acceptance of light of the projection lens. {[0045, 52, 55] discloses the limitation "image light having a cone angle exceeding an allowable cone angle of acceptance of light of the projection lens" and " to block a portion of the image light that exceed the allowable cone angle of acceptance of light of the projection lens" }.

                 
                  Silverstein is silent for ““the light emitting sources comprising at least one light source that is an image pixel and that is controllable as an individually addressable image pixel, wherein the projection lens is positioned to receive the image light from the at least one array of light emitting sources", but Silverstein discloses in [0040] "This same architecture can be used if the spatial light modulators are of another technology”, 
                      El-Ghoroury in a similar field of endeavor teaches in [0005] to replace the passive light modulator such as micro-mirrors (that is, DMD), or LCOS with an active light modulator in which each addressable pixel not only modulates the light but also actively produces the laser light; that is, instead of just modulating the light of another light source, it generate and modulates the light of addressable pixel images. Thus,  El-Ghoroury teaches the limitation “the light emitting sources comprising at least one light source that is an image pixel and that is controllable as an individually addressable image pixel, wherein the projection lens is positioned to receive the image light from the at least one array of light emitting sources", which is met as illustrated in Figures 2, 6A, 13 and as cited in  [0014, 150] for separately addressable array of multicolor laser pixels and as cited in [0187] for the projection display system in Fig 13 using the separately addressable array of multicolor laser pixels to display an image, and it includes a projection optics lens group 810 which would magnify the image generated by the Quantum Photonic Imager device 200 to the required projection image size.   
                 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Silverstein as taught in El-Ghoroury to provide ““the light emitting sources comprising at least one light source that is an image pixel and that is controllable as an individually addressable image pixel, wherein the projection lens is positioned to receive the image light from the at least one array of light emitting sources", for the purpose of as El-Ghoroury [0005] teaches "The primary performance and cost driver in these types of displays are the imagers used, such as micro-mirrors, LCOS and HTPS devices. Being passive imagers, such devices require complex illumination optics and end up wasting a significant part of the generated light, which degrades the performance and increases the cost of the display system. The objective of this invention is to overcome the drawbacks of such imager devices by introducing an emissive imager device which comprises an array of multicolor laser emitters that can be used as an image source in digital projection systems."  


              Regarding claim 3, Silverstein further discloses “The projection system of claim 1, wherein the at least one array of light emitting sources includes RGB LED emitters” as met by [0040] and detailed in [0041, 59]  RGB (red, green, blue) LED sources.     

               Regarding claim 4, Silverstein further discloses “The projection system of claim 3, wherein the at least one array of light emitting sources includes a first panel with red LED emitters, a second panel with green LED emitters, and a third panel with blue LED emitters” as met by [0040] and detailed in [0041, 59]  RGB (red, green, blue) LED sources.

               Regarding claim 6, Silverstein further discloses “The projection system of claim 3, further comprising one or more optical combiners configured to combine image light from the RGB LED emitters” as met by [0041, 59].    

               Regarding claim 7, Silverstein further discloses “The projection system of claim 6, wherein the one or more optical combiners comprises a plurality of beam-splitters and a mirror positioned between the RGB LED emitters and the projection lens.” as met by [0040] as detailed in [0041, 59]  RGB (red, green, blue) LED sources are combined , Fig 6 (beam splitters (346, 347) and a mirror 320).  


               Regarding claim 8, Silverstein further discloses “The projection system of claim 7, wherein the plurality of beam-splitters and the mirror are configured to combine separate images from the RGB LED emitters to form a single image for being directed toward the screen by the projection lens” as met by [0040] as detailed in [0041, 59]  RGB (red, green, blue) LED sources are combined , Fig 6 (beam splitters (346, 347) and a mirror 320).   


               Regarding claim 9, Silverstein further discloses “The projection system of claim 1, further comprising a refractive relay lens configured to create an intermediate image for being directed by the projection lens toward the screen”, 
                  met by [0068] that discloses an intermediate image created by a relay lens that is a refractive lens as cited [The relay lens 450 images the spatial light modulators 350 to an intermediate image plane 455, which is turn reimaged by the projection lens 461 to the distant display surface or screen (not shown), with a downward orientation as indicated by optical axis 335.  In this example, both relay lens 450 and projection lens 461 assemblies include multiple refractive lens elements 415.]

               Regarding claim 11, Silverstein further discloses “The projection system of claim 1, wherein the projection system does not include a separate modulator”, 
                  as noted in claim 1, the internal modulators for RGB colors used [0040, 41, 59] and the examiner does not find separate modulator, thus it meets the limitation "the projection system does not include a separate modulator".


               Regarding claim 21, “The projection system of claim 1, wherein the projection lens is configured to image an effective pixel plane that is in proximity to the at least one array of light emitting sources”, the pixel array was detailed in the combination of claim 1, and Silverstein was modified by El-Ghoroury to replace the DMD light modulator of addressable micro-mirrors with a light modulator that produces laser light as well as modulating the light. El-Ghoroury Figures 2, 6A, 13 and as cited in  [0014, 150] for separately addressable array of multicolor laser pixels and as cited in [0187] for the projection display system in Fig 13 using the separately addressable array of multicolor laser pixels to display an image, and it includes a projection optics lens group 810 which would magnify the image generated by the Quantum Photonic Imager device 200 to the required projection image size.   



4.	Claims 2 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090278998 A1) in view of Kurtz et al., hereinafter Kurtz (US 20130107360 A1).
            Regarding claim 2, Silverstein does not explicitly disclose “The projection system of claim 1, wherein the aperture stop and the baffle are configured to be cooled by a cooling system”, but 
                      Kurtz in a similar field of endeavor teaches this limitation,  [0014, 185], Fig 2,  as cited in [0014] [As another example, in digital cinema projection systems, the spatial light modulators are typically cooled with circulating chilled water]; and as cited in [0185] It is also recognized that the lens housing 240, or more directly the lens elements themselves, can be cooled, either passively or actively, using heat sinks, conductive tapes, liquid cooling, passive or forced air, thermal-electric cooling devices, or other techniques, with the goal of reducing the effective thermal load on the lens elements, and thus the induced stress birefringence,    
                 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Silverstein as taught in Kurtz to provide “wherein the aperture stop and the baffle are configured to be cooled by a cooling system”, for the purpose of  reducing the effective thermal load on the lens elements, and thus the induced stress birefringence, as Kurtz [0185] teaches.


5.	Claim 5 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090278998 A1) in view of Kurtz et al., hereinafter Kurtz-757 (US 20160033757 A1).
               Regarding claim 5, Silverstein does not explicitly disclose “The projection system of claim 4, wherein the baffle is configured to block light from the first panel (Red light), the second panel (Green light), or the third panel (Blue light) and allow light to pass from the other two panels of the first panel, the second panel, or the third panel.”, but 
                      Kurtz-757 in a similar field of endeavor teaches this limitation for one light from one panel (one of RGB color lights) being blocked and the other two color lights are allowed to pass, as cited in  [0058] if a color dependent aperture 310 is used.  For example, as shown in FIG. 8, a color dependent aperture 310, can have light blocking elements 320 placed strategically about the aperture 85 to help enhance OFF-state contrast.  These light blocking elements 320 can include dichroic filters, light absorptive filters (e.g., using dyes or pigments), baffles or opaque areas, or combinations thereof.
                 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Silverstein as taught in Kurtz-757 to provide “wherein the baffle is configured to block light from the first panel (Red light), the second panel (Green light), or the third panel (Blue light) and allow light to pass from the other two panels of the first panel, the second panel, or the third panel”, for the purpose of  blocking a color dependent aperture 310, that can have light blocking elements 320 placed strategically about the aperture 85 to help enhance OFF-state contrast, as Kurtz [0058] teaches.  


6.	Claim 10 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090278998 A1) in view of Costales (US 20020131170 A1).
               Regarding claim 10, Silverstein disclosed claim 1 and  noted the limitations of "wherein the baffle and the aperture stop are configured to block the image light provided by the at least one array emitting sources", as it was met by [0045] [Positioning the stereo polarization modulator and baffles within the projection system can enable angularly or spatially selective blocking of this stray light.  An aperture stop can provide angular filtering, while a field stop can provide spatial filtering, and other baffles can provide a combination of spatial and angular filtering.],
                    but it did not explicitly disclose "to block at least 15% of the image light", 
                      Costales in a similar field of endeavor teaches the limitation as cited in [0164] FIG. 19 shows the front or axial view of the filter shown in FIG. 18. FIG. 19 shows an aperture stop in a lens system 1601, where the left quadrant 1603 covers greater than approximately one-quarter and typically from about 20% to about 35 % {that is, "at least 15%"} of the aperture stop, and where the right quadrant 1605 covers greater than approximately one quarter and typically from about 20% to about 35% of the aperture stop.   
                 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Silverstein as taught in Costales to provide “to block at least 15% of the image light”, for the purpose that since the light loss through the system is 37.5% of the original light's intensity.  Clearly light loss of 37.5% of the original light's intensity (less than one f-stop) is a significant improvement over a light loss of 85% or greater of the original light's intensity (two or more f-stops)] as Costales [0164] teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422